Citation Nr: 1029027	
Decision Date: 08/03/10    Archive Date: 08/16/10	

DOCKET NO.  09-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as a disc bulge of the lumbar spine.

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran had a period of active duty for training from 
November 25, 1987 to September 22, 1988, with additional active 
duty from July 3, 2002 to August 24, 2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for a chronic 
low back disability.  In pertinent part, it is contended that, on 
August 30, 2004, while serving as a member of a federal Joint 
Task Force, the Veteran injured his lower back while putting on a 
flak jacket.

In that regard, a review of the record discloses that, during the 
period from August 21 to September 5, 2004, the Veteran did, in 
fact, serve as a member of a Joint Task Force providing security 
for the Republican National Convention.  Apparently, at that 
time, the Veteran was a member of Headquarters/Headquarters 
Company, 1/127 Armor(y).  Further evidence of record is to the 
effect that, on August 30, 2004, the Veteran was, in fact, seen 
for a complaint of pain in his lower back following putting on 
his flak jacket, for which he received treatment in the form of 
chiropractic care from a Dr. Patrick Delamere.  Significantly, 
records of that treatment are not at this time a part of the 
Veteran's claims folder.  Nor is it at all clear that, at the 
time of the Veteran's injury on August 30, 2004, he was engaged 
in a period of active or inactive duty for training, or on active 
duty.

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's current claim.  Accordingly, in 
light of the aforementioned, the case is REMANDED to the RO/AMC 
for the following actions:

1.  The RO/AMC should contact the 
appropriate office or offices (including 
that of the Adjutant General) of the New 
York Army National Guard in an attempt to 
verify that, during the period from August 
21 to September 5, 2004, and specifically 
on August 30, 2004, the Veteran was engaged 
in a period of active or inactive duty for 
training, or active duty, as specified 
under the provisions of 38 C.F.R. § 3.6 
(2009).  Should it be determined that, for 
the period in question, the Veteran was 
not, in fact, engaged in a period of active 
or inactive duty for training, or active 
duty, the RO/AMC should specifically so 
state.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.

2.  If and only if it is determined that, 
at the time of the Veteran's injury on 
August 30, 2004, he was, in fact, engaged 
in a period of active or inactive duty for 
training, or on active duty, the RO/AMC 
should contact the aforementioned Dr. 
Patrick Delamere, with a request that he 
provide copies of any and all records of 
his treatment of the Veteran following his 
(i.e., the Veteran's) injury.  All such 
records, when obtained, should be made a 
part of the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of such 
private medical records to the VA.  
Moreover, all attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran 
should be informed of any such problem.

3.  The RO should then readjudicate the 
Veteran's claim for service connection for 
a low back disability, claimed as a disc 
bulge of the lumbar spine.  Should the 
benefits sought on appeal remain denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in March 2009.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).





